Citation Nr: 0815317	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, lower extremities, claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The appellant served on active duty from September 1947 to 
September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in March 2005.  A Board hearing was scheduled in 
April 2008; however, the veteran failed to appear.


FINDINGS OF FACT

1.  The appellant's civilian service in the Republic of 
Vietnam from November 1967 to May 1968 does not qualify as 
active military service.

2.  Prostate cancer was not manifested during active military 
service or many years thereafter, nor is prostate cancer 
otherwise causally related to active service.

3.  Peripheral neuropathy, lower extremities, was not 
manifested during service or many years thereafter, nor is 
peripheral neuropathy, lower extremities, otherwise causally 
related to service.


CONCLUSIONS OF LAW

1.  For the period November 1967 to May 1968, the appellant 
did not have active military service for purposes of 
eligibility for VA benefits.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. §§ 3.1, 3.7 (2007).

2.  Prostate cancer was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Peripheral neuropathy, lower extremities, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in September 
2004.  The letter predated the January 2005 rating decision.  
See id.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The September 2004 letter has clearly advised the appellant 
of the evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2004 which advised him of the 
evidence necessary to support his service connection claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
appellant's service medical records from his period of active 
service, documentation pertaining to his civilian service, 
and post-service medical records.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  It is noted that the RO did not 
provide a VA examiner to review the claims file for a nexus 
opinion for these service connection claims but such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  As will be discussed in detail below, 
the appellant is not claiming that his prostate cancer and 
peripheral neuropathy are due to his recognized period of 
active service, and the evidence does not establish that the 
appellant suffered "an event, injury or disease in 
service," with regard to his claimed disabilities, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Criteria & Analysis

The appellant contends that service connection for prostate 
cancer and peripheral neuropathy, lower extremities, is 
warranted because he was exposed to Agent Orange as a 
civilian employee between November 1967 to May 1968 in the 
Republic of Vietnam, and this employment should be considered 
active military service.

Documentation from the Department of the Army dated in June 
1968 reflects that the services of the appellant to the US 
Army Vietnam were greatly appreciated, and he was given a 
Certificate of Achievement in recognition of his service.  
The Certificate of Achievement was awarded to the veteran who 
from the period November 5, 1969 to May 5, 1968, displayed 
singular perseverance, fidelity and professional competence 
while rendering meritorious service in support of the 
counterinsurgency effort in the Republic of Vietnam.  The 
appellant contends that he worked in support of military 
operations, doing retrograde work on Army equipment.  
Although he admits he was a civil servant, he contends that 
he wore a military uniform and was sent to Vietnam as a 
member of the Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, prostate cancer and 
acute and subacute peripheral neuropathy, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

38 C.F.R. § 3.7 provides for individuals and groups who are 
considered to have performed active military, naval or air 
service.  But while the regulation does provide numerous 
categories of service recognized as active duty, employment 
in any civilian capacity for the period in which the 
appellant was in Vietnam is not listed among those 
categories.  See 38 C.F.R. § 3.7.  

In October of 2005, the Air Force determined that some 
civilian employees of CAT, Inc. and Air America would not be 
considered to have been on active duty status for purposes of 
all laws administered by VA.  However, they accepted a 
request for reconsideration of this decision and solicited 
information and documentation pertinent to the determination 
of whether the civilian service of the particular groups set 
forth below should be considered active military service for 
VA purposes.  The specific activities within this 
reconsideration were the groups known as:  (a) The U.S. and 
Foreign Civilian Employees of CAT, Inc., Who Operated in 
Korea Under Operation Book Lift During 1950 and 1951 and Any 
Ground Support Personnel Necessary to Support That Mission; 
(b) the U.S. and Foreign Civilian Employees of CAT, Inc., Who 
Operated Air Force C-119 Aircraft to Drop Ammunition and 
Other Supplies to French Troops at Dien Bien Phu in 1954 and 
Any Ground Support Personnel Necessary to Support that 
Mission; (c) the U.S. and Foreign Civilian Employees of CAT, 
Inc., Who Operated B-26 Aircraft in Indonesia From 1958 
Through 1962, and Any Ground Support Personnel Who Supported 
That Mission; (d) the U.S. and Foreign Civilian Employees of 
Air America, Inc., who Operated Fixed Wing or Helicopter 
Aircraft in Support of U.S. Army Special Forces in Laos as 
Part of Operation Hot Foot and Operation White Star From 1959 
Through 1962, and in Support of Operation Mill Pond, the 
Airlift from Thailand to Tibet, and Any Ground Support 
Personnel Necessary to Support Those Missions; (e) the U.S. 
and Foreign Civilian Employees of Air America, Inc., Who 
Operated Fixed Wing or Helicopter Aircraft in Direct Support 
of the U.S. Air Force Operating in Laos in the Steve Canyon 
Program (Ravens), the Site 85 Operation, Photo 
Reconnaissance, the Harp Program, and Search and Rescue (SAR) 
Operations for U.S. Military Flight Crews from 1964 Through 
1974, and Any In-Country Ground Support Personnel, Who Were 
Necessary to Support Those Missions and Held Supervisory 
Positions; and, (f) the U.S. and Foreign Civilian Employees 
of Air America, Inc., Who Operated Fixed Wing or Helicopter 
Aircraft in Vietnam in Direct Support of the U.S. Army 
Special Forces from 1964 through 1975, and Any In-Country 
Ground Support Personnel, Who Were Necessary to Support those 
Missions and Held Supervisory Positions.  

The only group in which the appellant may have been a member 
was (f), pertaining to employees of Air America who were in 
Vietnam from 1964 through 1975.  The appellant has not 
provided sufficient documentation to confirm whether he was a 
civilian employee of Air America, Inc.  However, even if the 
appellant was an employee of Air America during that time 
period, in May 2007 the Air Force determined that the groups 
listed hereinabove, to include 'the U.S. and Foreign Civilian 
Employees of Air America, Inc., Who Operated Fixed Wing or 
Helicopter Aircraft in Vietnam in Direct Support of the U.S. 
Army Special Forces from 1964 through 1975, and Any In-
Country Ground Support Personnel, Who Were Necessary to 
Support those Missions and Held Supervisory Positions' shall 
not be considered active duty for purposes of all laws 
administered by VA.  Thus, regrettably, the veteran's 
employment as a civil servant in Vietnam from 1967 to 1968 
cannot be considered active military service for VA benefits 
purposes.  The Board is obligated to follow the applicable 
statutes and regulations.  38 U.S.C.A. § 7104(c).  
Consequently, the veteran's claim of service connection for 
prostate cancer and peripheral neuropathy based on exposure 
to herbicides during this period of civilian employment is 
not warranted.

The appellant has not claimed entitlement to service 
connection for prostate cancer and peripheral neuropathy due 
to his period of active service from September 1947 to 
September 1951; however, the Board has considered whether 
service connection would be warranted for such disabilities 
due to such period of service.  The Board has carefully 
reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for prostate cancer and peripheral neuropathy on a 
direct basis due to his period of active service.  The 
veteran does not contend, nor does the evidence show, that he 
was exposed to herbicides during his period of active service 
from September 1947 to September 1951.  The diagnoses of 
prostate cancer and peripheral neuropathy were diagnosed 
decades after separation from service.  There has been no 
showing that such disabilities are related to his period of 
active service.  Moreover, no competent medical professional 
has attributed the post-service diagnoses of prostate cancer 
and peripheral neuropathy to his active service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for prostate cancer and peripheral 
neuropathy, including as a result of exposure to herbicides.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


